Citation Nr: 1209976	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-17 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from March 2004 and April 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that there was not new and material evidence sufficient to reopen the claim of service connection for schizophrenia.

In November 2010, the Board remanded this appeal to the Appeals Management Center (AMC) in Washington, DC, for further development.  The development has been completed, and the claim has been returned to the Board for appellate disposition.

In May 2011, the Veteran was afforded her requested Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

Following the RO certification of this appeal to the Board, additional lay and medical evidence was added to the claims file.  However, the Veteran waived hr right to have the RO initially consider this evidence in a statement dated in December 2011.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The issues of: (1) entitlement to service connection for dyskenisia, to include as secondary to the schizophrenia; (2) entitlement to service connection for speech problems, to include as secondary to the schizophrenia; and, (3) entitlement to service connection for eye problems, to include as secondary to the schizophrenia, have been raised by the record in a December 2010 statement from the Veteran's representative, but have not been adjudicated by t
he Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDING OF FACT

The Veteran's current schizophrenia is shown to be etiologically related to her active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002).

In addition, if a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a 
disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during the active military service, if they become disabling to a compensable degree within one year of separation from the active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A current diagnosis was established by VA examination in November 2006, where the Veteran was diagnosed with schizophrenia.  

Regarding an in-service incurrence, an April 1977 service treatment record (STR) notes that the Veteran was "unable to keep straight history, jumping from subject to subject, patient walked out of office AMA.  Needs mental hygiene counseling."  This is the only reference in the STRs to complaints of or treatment for a psychiatric disorder.  A separation examination conducted in April 1977, following the recommendation for counseling, noted normal psychiatric functioning.  A letter dated in April 22, 1977, from the Veteran's Commanding Officer (CO) states the military discharge was because the Veteran "consistently shirked [her] duties and responsibilities."  The Veteran was discharged in May 1977. 


At her May 2011 Board videoconference hearing, the Veteran testified that, in January 1977, she was personally assaulted in service.  She claims that this led to the development of her psychiatric troubles.  While stationed at the Army airfield in Hawaii, an unknown man named "Terry" physically attacked and sexually assaulted her.  She informed the Commanding Officer (CO), but there was no follow-up.  Several days after the incident, the Veteran told "Terry" to stop attacking her and the behavior ceased.  The Veteran stated that the incident affected her psychologically because she was scared.  She was supposedly up for a promotion shortly after this incident, but she did not get the promotion.  The Veteran testified that she then sought psychological treatment.  

While there is no evidence of this alleged personal assault in the STRs, the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  However, the resolution of an issue that involves medical knowledge, such as the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Following her May 1977 discharge from the military service, the Veteran first sought mental health treatment in September 1978.  In October 1978, the Veteran was admitted to an inpatient psychiatric unit.  Since that time, the Veteran has been treated on multiple occasions for her mental health.

VA has attempted to obtain medical opinions as to whether there is a relationship between the Veteran's current diagnosis and her active military service.  Upon an examination in November 2006, the VA examiner found no relationship between 
the Veteran's schizophrenia and her military service.  The VA examiner found the April 1977 in-service notation to be insufficient evidence.  In the April 2008 Remand, the Board found this examination to be inadequate because the examiner did not consider the Veteran's immediate post-service diagnosis of schizophrenia, did not state whether it was or was not "at least as likely as not" that the schizophrenia began during her military service, and failed to address the alleged in-service personal assault.  The Board remanded the claim for a more comprehensive medical opinion.  

In May 2010, another VA examiner reviewed the claims file and determined that the Veteran's schizophrenia was not caused by or a result of her military service.  The examiner found no objective evidence in the claims file to support a relationship or link.  There was no evidence of a diagnosis or treatment for schizophrenia during the military service.  The Veteran's discharge documents did not mention a mental health disorder.  The examiner noted the April 1977 letter, but found there was no objective evidence of the onset of the Veteran's schizophrenia during her military service or evidence that her military service caused her schizophrenia.  The Board also found this VA medical opinion to be inadequate.  The VA examiner did not consider the Veteran's immediate post-service diagnosis of schizophrenia, did not state whether it was "at least as likely as not" that the schizophrenia began during her active military service, and did not consider the alleged in-service personal assault.  

Therefore, the claims file was still missing an adequate medical nexus opinion.  As a result, the Board sent the claims file to a VA psychiatrist for another medical opinion.

In November 2011, a VA psychiatrist reviewed the Veteran's claims file.  The psychiatrist then determined that, "it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed schizophrenia had its onset during her active military service."  The psychiatrist reasoned that the Veteran, during her active military service, suffered a deterioration in role 
functioning ("consistently shirked duties and responsibilities"), exhibited difficulty in organizing her thoughts ("unable to keep straight history, jumping from subject to subject"), and was psychologically traumatized and fearful of a man named "Terry" (whether Terry existed or not is irrelevant, per the examiner).  The psychiatrist stated that the Veteran's signs and symptoms may have been indicative of schizophrenia or, at the very least, the prodrome of schizophrenia.  The psychiatrist reported that the prodrome (i.e., the early signs of schizophrenia) is difficult to recognize.  However, the psychiatrist noted that the Veteran's presentation during her active military service was severe enough that mental health counseling was recommended.  Following this counseling, the Veteran went on to develop "frank psychotic symptoms of schizophrenia resulting in inpatient psychiatric hospitalization in October 1978."  The psychiatrist determined that the Veteran has continued to suffer from severe and persistent mental illness of schizophrenia since her military discharge.  Thus, resolving all reasonable doubt in the Veteran's favor, the VA psychiatrist determined that the Veteran's schizophrenia is related to her active military service.

There are no adequate, negative nexus opinions of record, and this most recent opinion is not only well reasoned, it is supported by medical research and shows a complete review of pertinent facts.  

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of her schizophrenia, persuades the Board that the Veteran's current schizophrenia is related to her active military service.  As such, the claim is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal.  Thus, a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for schizophrenia is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


